Page, J.:
The respondent is the owner of four lots on the southwest corner of Madison avenue and Thirty-eighth street, New York city, and is about to erect thereon a commercial building. The appellants are owners of various lots in the vicinity and have brought this action to enjoin the erection of the said structure on the ground that it is a violation of a restrictive covenant running with the land, alleged to have been entered into by the predecessors in title of the appellants and the respondent. The question to be determined upon this appeal is whether the language of the said covenant whereby it describes the metes and bounds of the area intended to be affected by the restrictions is sufficiently comprehensive to include' the lots upon which the respondent is about to build.
The material portion of the covenant is as follows:
“Whereas, the several parties hereto are owners in fee simple of divers lots and parcels of ground situate in the 18th Ward of the City of New York, lying on each side of 34, 35, 36 & 37th Streets and on the south side of 38th Street lying between Madison Avenue on the westerly side and Lexington Avenue on the easterly, and also on said Madison Avenue, Lexington Avenue and 4th Avenue as the same are particularly laid down on a map in the office of Register in and for the City & County of New York, entitled map of the Murray Hill estate, made by Joseph T. Bridges, City Surveyor, Peby. 25th, 1839. Now know ye, that the said several parties hereto each of them in consideration of the covenant and agreement on the part of the others herein contained and of the sum of One dollar to each in hand paid by the others, the receipt whereof is hereby acknowledged. Have covenanted, bargained and agreed and each of them by these presents doth covenant, bargain and agree with the others and with each of the others and each for himself, his heirs and assigns with the others, their heirs and assigns, and with each of the others, his heirs and assigns, that neither of them nor his heirs and assigns shall or will at any time hereafter erect or cause to be erected upon any of the lots owned *150by them respectively, or any part of the same, any building or erection other than brick or stone dwelling houses of at least two stories in height, and with the ordinary yard appurtenances to dwelling houses, and except churches and stables of brick or stone for private dwellings, * * * and it is further agreed and covenanted that the above covenants shall be deemed and taken to be covenants running with the land. And that in case of any violation or attempted violation of the covenants herein contained by any of the parties hereto, his, her or their heirs, executors or assigns, a bill may be filed by any one or more of the other parties hereto, their or his heirs, executors or assigns, to obtain a perpetual injunction against the same.”
As the lots in question are not “between Madison Avenue on the westerly side and Lexington Avenue on the easterly,” the respondent contends that they are not within the area of restriction, and the court at Special Term has so held. The appellants claim that the words “ and also on said Madison Avenue, Lexington Avenue and 4th Avenue ” include all of the lots owned by the parties to the agreement and facing on Madison avenue, whether they are between Madison avenue and Lexington avenue or not between those boundaries. In other words, it is claimed that the description “lying on each side of 34, 35, 36 & 37th Streets and on the south side of 38th Street lying between Madison Avenue on the westerly side and Lexington Avenue on the easterly ” relates only to the street lots, and was intended to designate the avenues between which the. street lots were to be restricted, and • that the following words, “and also on said Madison Avenue, Lexington Avenue and 4th Avenue ” stand alone as a designation of the avenue lots covered by the restrictions. It is evident that the intention of the parties was to establish an area within which houses of a certain character alone could be constructed, and from which all obnoxious trades should be excluded.
While the language of the covenant is not free from ambiguity, it seems to me that the interpretation which best effects the apparent object and intention of the parties is that contended for by the respondent which excludes from the restriction all property not included between the boundaries of *151Madison avenue on the west, Lexington avenue on the east, and Thirty-eighth street on the north.
The appellants’ construction of the words “and also on said Madison Avenue,” etc., as a separate and distinct provision for the avenue lots would include within the restriction lots numbered 183 and 184 on the “ Bridges Map ” at the north corner of Thirty-eighth street, which face Madison avenue and which adjoin lots 185 to 193, inclusive, on the north side of Thirty-eighth street, expressly excluded from the restriction by the prior provisions of the covenant. It is very improbable that such a result was intended. I am of the opinion that the entire sentence should be construed as a whole and the words “ and also on said Madison Avenue ” be regarded as qualified by the preceding words, “lying between Madison Avenue on the westerly side and Lexington Avenue on the easterly,” which excludes the lots owned by the respondent. This construction gives effect to every word of the covenant. The words “ and also on said Madison Avenue” were necessarily added for the purpose of including the lots on the easterly side of that avenue which otherwise would not have been covered by the prior language.
An owner of real property has an unquestionable right to restrict its uses by covenant or agreement and such restrictions will be upheld by the courts provided they are reasonable and not contrary to the public welfare, and effect will be given to the intention of the parties as shown by the words used, considered in connection with the surrounding circumstances. But if, when so considered, the language used is reasonably capable of two constructions, the one that limits rather than the one that extends the restriction should be adopted, for the reason that the law will always favor the free and unrestricted use of property, and, therefore, all doubts and ambiguities must be resolved in favor of the natural right to the free use and enjoyment of property and against restrictions. (Clark v. N. Y. Life Ins. & T. Co., 64 N. Y. 33; Clark v. Jammes, 87 Hun, 215; Kitching v. Brown, 180 N. Y. 414.) This rule has been applied in a prior action involving a construction of another clause of the identical covenant here involved, in which it was held both in this court and the Court of Appeals that
*152the language of the covenant should be strictly construed against the restriction. (South Church v. Madison Ave. Bldg. Co., Inc., 163 App. Div. 359; 214 N. Y. 268.)
As the covenant does not clearly include the lots in controversy and could only be construed so to do by a liberal interpretation of a portion of its language contrary to the apparent object of the restriction as expressed in another portion of the covenant, the doubt should be resolved in the respondent’s favor.
The judgment should be affirmed, with costs.
Clarke, P. J., McLaughlin and Dowling, JJ., concurred; Laughlin, J., dissented.